Citation Nr: 0710000	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
December 1945. The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant and her daughter testified before a Veterans 
Law Judge via videoconferencing technology in July 2005.  A 
transcript of the hearing has been associated with the claims 
folders.

The Board denied the appellant's petition to reopen her claim 
in July 2006.  The appellant appealed to the Court of Appeals 
for Veterans Claims (Court).  In February 2007 the Court 
granted the Secretary of Veterans Affairs' motion for remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted, the appellant testified before a Veterans Law Judge 
in July 2005.  In a February 2007 letter, she was notified 
that the Veterans Law Judge before whom she testified is no 
longer employed by the Board.  She was provided with the 
opportunity to request an additional hearing before the 
Board.

In March 2007 the appellant responded that she desired a 
hearing before a traveling Veterans Law Judge at the Denver 
Regional Office.  

Accordingly, the case is REMANDED for the following action:

The veteran is to be scheduled for a 
travel board hearing at the RO before a 
member of the Board.  

After the veteran has been afforded an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but 
should return the claims folder to the Board for further 
appellate review.  




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




